Name: 91/276/EEC: Commission Decision of 22 May 1991 amending Decision 90/14/EEC drawing up a list of third countries from which Member States authorize imports of deep- frozen semen of domestic animals of the bovine species
 Type: Decision_ENTSCHEID
 Subject Matter: health;  cooperation policy;  trade;  agricultural activity;  means of agricultural production
 Date Published: 1991-05-30

 Avis juridique important|31991D027691/276/EEC: Commission Decision of 22 May 1991 amending Decision 90/14/EEC drawing up a list of third countries from which Member States authorize imports of deep- frozen semen of domestic animals of the bovine species Official Journal L 135 , 30/05/1991 P. 0058 - 0059 Finnish special edition: Chapter 3 Volume 37 P. 0203 Swedish special edition: Chapter 3 Volume 37 P. 0203 COMMISSION DECISION of 22 May 1991 amending Decision 90/14/EEC drawing up a list of third countries from which Member States authorize imports of deep-frozen semen of domestic animals of the bovine species (91/276/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of deep-frozen semen of domestic animals of the bovine species (1), and in particular Article 8 thereof, Whereas Commission Decision 90/14/EEC (2) lists third countries from which Member States authorize imports of deep-frozen semen of domestic animals of the bovine species; Whereas the present list should be amended to include Israel and Norway following Commission missions and in the light of the situation obtaining with regard to animal health in these countries; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 90/14//EEC is hereby replaced by the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 22 May 1991. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 194, 22. 7. 1988, p. 10. (2) OJ No L 8, 11. 1. 1990, p. 71. ANNEX LIST OF THIRD COUNTRIES FROM WHICH MEMBER STATES AUTHORIZE IMPORTATION OF DEEP-FROZEN SEMEN OF DOMESTIC ANIMALS OF THE BOVINE SPECIES Australia Austria Canada Czechoslovakia Finland Hungary Israel New Zealand Norway Poland Romania Sweden Switzerland United States of America Yugoslavia